981 F.2d 1257
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Lillian D'ANTIGNAC, Plaintiff-Appellant,v.Daryl V. GATES, Chief of Police, et al., Defendant-Appellee.
Nos. 91-55749, 91-55971.
United States Court of Appeals, Ninth Circuit.
Dec. 16, 1992.As Amended Jan. 4, 1993.

Before D.W. NELSON, BOOCHEVER and DAVID R. THOMPSON, Circuit Judges.

ORDER

1
The district court had discretion to award costs under 28 U.S.C. § 1920.   We find that the district court did not abuse its discretion denying costs and therefore affirm its order filed July 2, 1992 denying the motion for taxation of costs.


2
The district court's order filed May 16, 1991 requiring the appellant's counsel to file satisfactions of judgment as specified therein, and its order filed May 28, 1991 denying ex parte application for modification of the May 16, 1991 order are also affirmed.


3
AFFIRMED.


4
BOOCHEVER, Circuit Judge, partial dissent.


5
Because the City did not pay the stipulated amount, nor apply for a stay of execution, at the end of the ten days specified in Mr. Yagman's letter advising that he would then take action, I believe that D'Antignac was entitled to costs necessarily incurred to enforce the judgment.   I agree that the amount requested was excessive in that it was not necessary to file such a large number of abstracts of judgment, but I would hold it was an abuse of discretion not to allow the costs for filing a sufficient number of the abstracts to assure prompt payment.